IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 200 EAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRUCE MURRAY,                              :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

and Notice to the Court Reinstatement of 2501 are DENIED.